Exhibit 10.8

MYRIAD GENETICS, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

This Agreement sets forth the terms of the Non-Qualified Option grant made by
Myriad Genetics, Inc. (the “Company”), a Delaware corporation having a principal
place of business in Salt Lake City, Utah, to the individual specified in the
Notice of Grant of Stock Option and Option Agreement (the “Participant”).

The Company desires to grant to the Participant an Option to purchase shares of
its common stock, $.01 par value per share (the “Shares”), under and for the
purposes set forth in the Company’s 2003 Employee, Director and Consultant Stock
Option Plan (the “Plan”). Any terms used and not defined herein have the same
meanings as in the Plan.

In consideration of the mutual covenants hereinafter set forth and for other
good and valuable consideration, the Non-Qualified Option grant made to the
Participant shall be governed by the following terms:

 

  1. GRANT OF OPTION.

The Company irrevocably grants to the Participant the right and option to
purchase all or any part of an aggregate number of Shares of the Company as set
forth in the Notice of Grant of Stock Option and Option Agreement on the terms
and conditions and subject to all the limitations set forth herein, under United
States securities and tax laws, and in the Plan, which is incorporated herein by
reference. The Participant acknowledges receipt of a copy of the Plan either by
hard copy or via the Company’s internal website at iwww.myriad.com.

 

  2. PURCHASE PRICE.

The purchase price of the Shares covered by the Option shall be at the price per
Share set forth in the Notice of Grant of Stock Option and Option Agreement,
subject to adjustment, as provided in the Plan, in the event of a stock split,
reverse stock split or other events affecting the holders of Shares (the
“Purchase Price”). Payment shall be made in accordance with Paragraph 7 of the
Plan.

 

  3. EXERCISABILITY OF OPTION.

Subject to the terms and conditions set forth in this Agreement and the Plan,
the Option granted hereby shall vest in accordance with the schedule set forth
in the Notice of Grant of Stock Option and Option Agreement.

Notwithstanding the foregoing, in the event of a Change of Control (as defined
in the Plan), all of the Shares which would have vested in each vesting
installment remaining under this Option will be fully vested and immediately
exercisable as of the date of the Change of Control unless this Option has
otherwise expired or been terminated pursuant to its terms or the terms of the
Plan.

 

1



--------------------------------------------------------------------------------

  4. TERM OF OPTION.

The Option shall terminate ten years from the date of this Agreement, but shall
be subject to earlier termination as provided herein or in the Plan.

If the Participant ceases to be an employee, director or consultant of the
Company or of an Affiliate (for any reason other than the death or Disability of
the Participant or termination of the Participant for “cause” as defined in the
Plan), the Option may be exercised, if it has not previously terminated, within
the originally prescribed term of the Option, but may not be exercised
thereafter. In such event, the Option shall be exercisable only to the extent
that the Option has become exercisable and is in effect at the date of such
cessation of employment, directorship or consultancy.

In the event the Participant’s employment, directorship or consultancy is
terminated by the Company or an Affiliate for “cause” (as defined in the Plan),
the Participant’s right to exercise any unexercised portion of this Option shall
cease immediately as of the time the Participant is notified his or her
employment, directorship or consultancy is terminated for “cause,” and this
Option shall thereupon terminate. Notwithstanding anything herein to the
contrary, if subsequent to the Participant’s termination, but prior to the
exercise of the Option, the Board of Directors of the Company determines that,
either prior or subsequent to the Participant’s termination, the Participant
engaged in conduct which would constitute “cause,” then the Participant shall
immediately cease to have any right to exercise the Option and this Option shall
thereupon terminate.

In the event of the Disability of the Participant, as determined in accordance
with the Plan, the Option shall be exercisable within the term originally
prescribed by the Option. In such event, the Option shall be exercisable:

 

  (a) to the extent that the Option has become exercisable but has not been
exercised as of the date of Disability; and

 

  (b) in the event rights to exercise the Option accrue periodically, to the
extent of a pro rata portion through the date of Disability of any additional
vesting rights that would have accrued on the next vesting date had the
Participant not become Disabled. The proration shall be based upon the number of
days accrued in the current vesting period prior to the date of Disability.

In the event of the death of the Participant while an employee, director or
consultant of the Company or of an Affiliate, the Option shall be fully
exercisable by the Participant’s Survivors and may be exercised within the
originally prescribed term of the Option.

 

  5. METHOD OF EXERCISING OPTION.

Subject to the terms and conditions of this Agreement, the Option may be
exercised in accordance with the procedures established by the Company for
electronic exercise of the Option or by written notice to the Company or its
designee, in substantially the form prescribed by the Company. Such notice shall
state the number of Shares with respect to which the Option is

 

2



--------------------------------------------------------------------------------

being exercised and shall be signed by the person exercising the Option. Payment
of the purchase price for such Shares shall be made in accordance with Paragraph
7 of the Plan. The Company shall deliver such Shares as soon as practicable
after the notice shall be received, provided, however, that the Company may
delay issuance of such Shares until completion of any action or obtaining of any
consent, which the Company deems necessary under any applicable law (including,
without limitation, state securities or “blue sky” laws). The Shares as to which
the Option shall have been so exercised shall be registered in the name of the
person so exercising the Option (or, if the Option shall be exercised by the
Participant and if the Participant shall so request in the notice exercising the
Option, shall be registered in the Company’s share register in the name of the
Participant and another person jointly, with right of survivorship) and shall be
delivered as provided above to or upon the written order of the person
exercising the Option. In the event the Option shall be exercised, pursuant to
Section 4 hereof, by any person other than the Participant, such notice shall be
accompanied by appropriate proof of the right of such person to exercise the
Option. All Shares that shall be purchased upon the exercise of the Option as
provided herein shall be fully paid and nonassessable.

 

  6. PARTIAL EXERCISE.

Exercise of this Option to the extent above stated may be made in part at any
time and from time to time within the above limits, except that no fractional
share shall be issued pursuant to this Option.

 

  7. NON-ASSIGNABILITY.

The Option shall not be transferable by the Participant otherwise than (i) by
will or by the laws of descent and distribution, (ii) pursuant to a qualified
domestic relations order as defined by the Code or Title I of the Employee
Retirement Income Security Act or the rules thereunder or (iii) as otherwise
approved in advance by the Administrator. Except as provided in the previous
sentence, the Option shall be exercisable, during the Participant’s lifetime,
only by the Participant (or, in the event of legal incapacity or incompetency,
by the Participant’s guardian or representative) and shall not be assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and shall not be subject to execution, attachment or similar process. Any
attempted transfer, assignment, pledge, hypothecation or other disposition of
the Option or of any rights granted hereunder contrary to the provisions of this
Section 7, or the levy of any attachment or similar process upon the Option
shall be null and void.

 

  8. NO RIGHTS AS STOCKHOLDER UNTIL EXERCISE.

The Participant shall have no rights as a stockholder with respect to Shares
subject to this Agreement until registration of the Shares in the Company’s
share register in the name of the Participant. Except as is expressly provided
in the Plan with respect to certain changes in the capitalization of the
Company, no adjustment shall be made for dividends or similar rights for which
the record date is prior to the date of such registration.

 

  9. ADJUSTMENTS.

The Plan contains provisions covering the treatment of Options in a number of
contingencies such as stock splits and mergers. Provisions in the Plan for
adjustment with

 

3



--------------------------------------------------------------------------------

respect to stock subject to Options and the related provisions with respect to
successors to the business of the Company are hereby made applicable hereunder
and are incorporated herein by reference; provided, however, that in the event
of a Change of Control (as defined in the Plan) all of the Shares which would
have vested in each vesting installment remaining under this Option will be
vested for purposes of Section 16(B) of the Plan.

 

  10. TAXES.

The Participant acknowledges that upon exercise of the Option the Participant
will be deemed to have taxable income measured by the difference between the
then fair market value of the Shares received upon exercise and the price paid
for such Shares pursuant to this Agreement. The Participant acknowledges that
any income or other taxes due from him or her with respect to this Option or the
Shares issuable pursuant to this Option shall be the Participant’s
responsibility.

The Participant agrees that the Company may withhold from the Participant’s
remuneration, if any, the minimum statutory amount of federal, state and local
withholding taxes attributable to such amount that is considered compensation
includable in such person’s gross income. At the Company’s discretion, the
amount required to be withheld may be withheld in cash from such remuneration,
or in kind from the Shares otherwise deliverable to the Participant on exercise
of the Option. The Participant further agrees that, if the Company does not
withhold an amount from the Participant’s remuneration sufficient to satisfy the
Company’s income tax withholding obligation, the Participant will reimburse the
Company on demand, in cash, for the amount under-withheld.

 

  11. PURCHASE FOR INVESTMENT.

Unless the offering and sale of the Shares to be issued upon the particular
exercise of the Option shall have been effectively registered under the
Securities Act of 1933, as now in force or hereafter amended (the “1933 Act”),
the Company shall be under no obligation to issue the Shares covered by such
exercise unless and until the following conditions have been fulfilled:

 

  (a) The person(s) who exercise the Option shall warrant to the Company, at the
time of such exercise, that such person(s) are acquiring such Shares for their
own respective accounts, for investment, and not with a view to, or for sale in
connection with, the distribution of any such Shares, in which event the
person(s) acquiring such Shares shall be bound by the provisions of the
following legend which shall be endorsed upon the certificate(s) evidencing the
Shares issued pursuant to such exercise:

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or
(b) the Company shall have received an opinion of counsel satisfactory to it
that an exemption from registration under such Act is then available, and
(2) there shall have been compliance with all applicable state securities laws;”
and

 

4



--------------------------------------------------------------------------------

  (b) If the Company so requires, the Company shall have received an opinion of
its counsel that the Shares may be issued upon such particular exercise in
compliance with the 1933 Act without registration thereunder. Without limiting
the generality of the foregoing, the Company may delay issuance of the Shares
until completion of any action or obtaining of any consent, which the Company
deems necessary under any applicable law (including without limitation state
securities or “blue sky” laws).

 

  12. RESTRICTIONS ON TRANSFER OF SHARES.

12.1 If, in connection with a registration statement filed by the Company
pursuant to the Securities Act, the Company or its underwriter so requests, the
Participant will agree not to sell any Shares for a period not to exceed 180
days following the effectiveness of such registration.

12.2 The Participant acknowledges and agrees that neither the Company, its
shareholders nor its directors and officers, has any duty or obligation to
disclose to the Participant any material information regarding the business of
the Company or affecting the value of the Shares before, at the time of, or
following a termination of the employment of the Participant by the Company,
including, without limitation, any information concerning plans for the Company
to make a public offering of its securities or to be acquired by or merged with
or into another firm or entity.

 

  13. NO OBLIGATION TO MAINTAIN RELATIONSHIP.

The Company is not by the Plan or this Option obligated to continue the
Participant as an employee, director or consultant of the Company or an
Affiliate. The Participant acknowledges: (i) that the Plan is discretionary in
nature and may be suspended or terminated by the Company at any time; (ii) that
the grant of the Option is a one-time benefit which does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options; (iii) that all determinations with respect to any such future
grants, including, but not limited to, the times when options shall be granted,
the number of shares subject to each option, the option price, and the time or
times when each option shall be exercisable, will be at the sole discretion of
the Company; (iv) that the Participant’s participation in the Plan is voluntary;
(v) that the value of the Option is an extraordinary item of compensation which
is outside the scope of the Participant’s employment contract, if any; and
(vi) that the Option is not part of normal or expected compensation for purposes
of calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.

 

  14. NOTICES.

Any notices required or permitted by the terms of this Agreement or the Plan
shall be given by recognized courier service, facsimile, registered or certified
mail, return receipt requested, addressed as follows:

 

5



--------------------------------------------------------------------------------

If to the Company:           Myriad Genetics, Inc.      320 Wakara Way      Salt
Lake City, UT 84108    If to the Participant:        At the Participant’s
address      set forth in the Notice of Grant      of Stock Option and Option
Agreement   

or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.

 

  15. GOVERNING LAW.

This Agreement shall be construed and enforced in accordance with the law of the
State of Delaware, without giving effect to the conflict of law principles
thereof. For the purpose of litigating any dispute that arises under this
Agreement, the parties hereby consent to exclusive jurisdiction in Utah and
agree that such litigation shall be conducted in the courts of Salt Lake City,
Utah or the federal courts of the United States for the District of Utah.

 

  16. BENEFIT OF AGREEMENT.

Subject to the provisions of the Plan and the other provisions hereof, this
Agreement shall be for the benefit of and shall be binding upon the heirs,
executors, administrators, successors and assigns of the parties hereto.

 

  17. ENTIRE AGREEMENT.

This Agreement, together with the Plan, embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof. No statement, representation, warranty,
covenant or agreement not expressly set forth in this Agreement shall affect or
be used to interpret, change or restrict, the express terms and provisions of
this Agreement, provided, however, in any event, this Agreement shall be subject
to and governed by the Plan.

 

  18. MODIFICATIONS AND AMENDMENTS.

The terms and provisions of this Agreement may be modified or amended as
provided in the Plan.

 

6



--------------------------------------------------------------------------------

  19. WAIVERS AND CONSENTS.

Except as provided in the Plan, the terms and provisions of this Agreement may
be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

 

  20. DATA PRIVACY.

By entering into this Agreement, the Participant: (i) authorizes the Company and
each Affiliate, and any agent of the Company or any Affiliate administering the
Plan or providing Plan recordkeeping services, to disclose to the Company or any
of its Affiliates such information and data as the Company or any such Affiliate
shall request in order to facilitate the grant of options and the administration
of the Plan; (ii) waives any data privacy rights he or she may have with respect
to such information; and (iii) authorizes the Company and each Affiliate to
store and transmit such information in electronic form.

 

7